TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00365-CV



                                  Wendy Walicek, Appellant

                                                v.

                             Jackson Ruiz Salon L.C., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-08-001231, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Wendy Walicek filed a motion requesting that this appeal be dismissed.

See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: September 25, 2008